Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 6 October 1781
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Appeltern 6 October 1781
Sir

It has been some time since one of my closest relations wrote me to ask if one of his nephews could be enlisted in the American army. He served as captain for the republic but was obligated to sell his company because of overspending. Moreover, he is respectable and from a good family. At first I responded that I believed it was impossible, given the number of officers in the American army, in addition to the fact that Congress was going to send some back unless they were supplied with better references. However, it has been insisted that I take the liberty of addressing your Excellency, to know if even the least thing can be done for this gentleman. I have the honor of asking you by this letter, without wanting, however, to abandon my plan of never bothering you with my solicitations for anyone, no matter who he may be. 
Your Excellency will have heard talk, without a doubt, about a brochure that has been circulating for some time throughout several Dutch cities. It is a shame that your Excellency does not understand Dutch. It is a thunderclap, and I would not want to guarantee the author’s head if he is found out. The duke’s affair and the republic’s conduct toward your Excellency are being compared to that of Granvelle and the court’s conduct toward the parliamentary ambassadors (1650). No one has ever written in this manner. I wish to commend myself to your good graces and to be your Excellency’s very humble and very obedient servant 

 J D van der Capellen

